Citation Nr: 0106631	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Keith A. Miller, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1971.

The current appeal arose from a March 1992 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for hearing.  

The veteran and his mother provided oral testimony before a 
Hearing Officer at the RO in July 1992, a transcript of which 
has been associated with the claims file.

In March 1999 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
hearing loss, and remanded the case to the RO for further 
development and adjudicative actions.

In November 2000 the RO denied entitlement to service 
connection for hearing loss on a de novo basis.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 Pub. L. 
No. 104-475, 114 Stat. 2096 (2000).  This law eliminates the 
well-grounded requirement and amplifies the duty to notify 
and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The law provides that the Secretary shall make reasonable 
efforts to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a government 
entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.

A review of the record discloses that in March 1999 the Board 
remanded the veteran's claim to the RO, in pertinent part, 
for VA audiology and otolaryngology examinations. 

The record discloses further that on August 28, 2000 a VA RO 
Examination Request Worksheet to VA Medical Center (MC), 
Roseburg was completed.  On a document dated August 30, 2000, 
it was indicated that the audio and ear disease examinations 
were canceled.  Further, it was noted that the examination 
request was canceled and incomplete per a telephone 
conversation with the veteran's mother who stated that the 
veteran was out of the country and she had no knowledge when 
he would return to Oregon.

In the November 2000 supplemental statement of the case the 
RO noted that the veteran failed to report for a VA 
examination scheduled at the Roseburg VAMC on August 30, 
2000.  Based on the information above, it appears that an 
examination was never scheduled.  There was no direct 
communication with the veteran either verbally or written.  
There was one unsuccessful attempt by telephone to contact 
him to schedule an examination; and, there is no evidence 
that written notice of any kind was sent to the his address 
of record or last known address.  The Court has held that the 
burden is upon VA to demonstrate that notice was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  

Moreover, because of a lack of notice to the veteran, he has 
not been informed of the provisions of 38 C.F.R. § 3.655, 
which enumerates the potential implications of a failure to 
report for a VA examination.  The Court has held that VA has 
a duty to fully inform the veteran of the consequences of his 
failure to report for a scheduled examination.  See Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  

In addition, although the RO issued an examination request, 
it failed to ensure that VA examinations were scheduled 
pursuant to the Board's March 1999 remand directives.  The RO 
is advised that the Board is obligated by law to ensure that 
the RO complies with its directives.  The Court has stated 
that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 
(1998).

The Board is of the opinion that another attempt should be 
made to schedule the veteran for the requested VA 
examination(s) and he should be informed of the consequences 
for not attending such examination(s).  See Dusek v. 
Derwinski, 2 Vet. App. 519, 521-522 (1992).  

To ensure full compliance with due process requirements and 
to prevent prejudice to the veteran, he should, therefore, be 
afforded a VA examination regarding his claimed hearing 
disorder.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level and extent of 
severity of a disability.  See Peters v. Brown, 6 Vet. App. 
540, 542 (1994); see also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to 
be codified at 38 U.S.C.A. § 5103A).

The Board reminds the veteran that the "duty to assist" a 
claimant in the development of a claim is not a one-way 
street; but rather, veterans are expected to comply with 
reasonable requests.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his hearing loss.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
audiology-ear disease examination for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any hearing disability found.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2000).



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted. 

The examination report should include a 
comprehensive medical history of noise 
exposure prior to, during, and subsequent 
to service.  All pertinent complaints 
should be recorded and evaluated, and the 
pertinent clinical findings should be 
detailed, preferably in narrative form.  
The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that any hearing loss 
found on examination, is wholly or even 
only partially due to noise exposure in 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


The RO should also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to See VBA Fast 
Letters 00-87 (November 17, 2000) VBA 
Fast Letter 00-92 (December 13, 2000), 
and 01-13 (February 5, 2001) as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for hearing loss.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


